         Case 3:19-cv-00066-DB Document 102 Filed 07/17/19 Page 1 of 8



                          UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                 EL PASO DIVISION

                                                          )
 EL PASO COUNTY, TEXAS, and                               )
 BORDER NETWORK FOR HUMAN RIGHTS,                         )
                                                          )    Civil Action No. 3:19-cv-66-DB
                        Plaintiffs,                       )
                                                          )    PLAINTIFFS’ UNOPPOSED
         v.                                               )    MOTION FOR ORAL
                                                          )    ARGUMENT AND
 DONALD J. TRUMP, in his official capacity as
                                                          )    EXPEDITIOUS RULING
 President of the United States of America, et al.,
                                                          )
                       Defendants.                        )
                                                          )


       Pursuant to this Court’s local and individual rules, Plaintiffs El Paso County and the

Border Network for Human Rights (“BNHR”) request an oral hearing in this case and an

expeditious decision on their motion for summary judgment or a preliminary injunction, and the

Defendants’ cross motions. Plaintiffs have conferred with Defendants on this motion. The

Defendants do not oppose either of the Plaintiffs’ requests.

       Plaintiffs’ motion is based on the following:

   1. Oral argument would assist the Court.

       Plaintiffs’ complaint contains seven claims for relief. Defendants have raised multiple

arguments seeking dismissal of those claims, including that no court has the power to review the

President’s actions in overturning the will of Congress on constructing a border wall and that

neither Plaintiff has standing to challenge those actions as members of the border community

living the consequences of the President’s emergency proclamation. The Defendants have staked

out an extreme position on the breadth of executive power that, if adopted, would substantially

weaken Congress’s power of the purse. In doing so, the Defendants have made numerous, often
           Case 3:19-cv-00066-DB Document 102 Filed 07/17/19 Page 2 of 8



inconsistent representations to Congress, courts, and the public about what money it will seek to

allocate, when and where it will begin construction projects, and the basis for its right to access

funds Congress did not appropriate for wall construction. While the Court has given the parties

generous leeway to brief these issues, Plaintiffs believe that oral argument would assist the Court

in understanding the Defendants’ current intentions, which would, in turn, aid an expeditious

decision in this case.

   2. An expeditious ruling is warranted by the imminent and ongoing harm caused by
      the Defendants’ actions and is in the public interest.

            a. Plaintiffs are suffering ongoing harm from the Defendants’ actions.

       With every week that passes, Plaintiffs suffer increasing harm from the President’s

emergency declaration and from Defendants’ imminent plans to use funds to construct a wall that

Congress did not approve. These harms merit the granting of a preliminary injunction, as

Plaintiffs have alternatively requested, and certainly warrant a speedy resolution of the pending

motions.

       El Paso County’s reputation has been damaged by the government’s official declaration

that the border is under a state of emergency, causing county officials to expend time and

resources to counter the false statement that the border and its immigrant community are

dangerous. As county officials have explained in uncontroverted declarations, they are hearing

directly from people who are reluctant to visit and do business on the border because of the

President’s declaration and the impending wall construction. They have also been compelled to

re-tool a multimillion-dollar tourism campaign whose key message—that El Paso County is a

desirable place to visit—has been undermined by Defendants’ actions, including the President’s

emergency declaration.




                                                 2
         Case 3:19-cv-00066-DB Document 102 Filed 07/17/19 Page 3 of 8



       BNHR’s primary mission of organizing and educating border immigrant families to

advocate for immigration reform likewise has been, and continues to be, frustrated by

Defendants’ actions, causing BNHR to divert resources away from that mission and toward

opposing the emergency declaration and construction of a border wall that BNHR had already

stopped through the political process. Again, as explained in an uncontroverted declaration

submitted with Plaintiffs’ motion for summary judgment, BNHR has had to cancel events, hire

additional staff, spend additional time, and create new programs to help its members deal with

the fallout caused by the emergency declaration and Defendants’ imminent plans to start wall

construction.

       In addition to these harms that have been accumulating since the President’s emergency

declaration on February 25, 2019, Plaintiffs face the impending harm of wall construction

pursuant to the emergency declaration and 10 U.S.C. § 2808, as well as 10 U.S.C. § 284. The

Defendants have made clear their intention to move forward with wall construction at their

earliest opportunity and have reprogrammed funds and awarded contracts pursuant to authority

they claim under 10 U.S.C. § 284. The Defendants recently represented that they were prepared

to commence wall construction in the El Paso Sector by July 1, 2019, and last week advised the

Supreme Court of time pressure to execute the drug interdiction funding. While the Northern

District of California has enjoined that construction in a separate case, the government has

appealed the decision, which means that the possibility of imminent construction persists.

Furthermore, while the Defendants have represented that they have not yet made final decisions

on what military construction funds to access pursuant to 10 U.S.C. § 2808, they have identified

$52.3 million in funding to Fort Bliss as a prime candidate. And the President’s proclamation

expresses an intent to use military construction funds, which harms Plaintiffs now.




                                                3
          Case 3:19-cv-00066-DB Document 102 Filed 07/17/19 Page 4 of 8



       The impending wall construction will cause further damage to Plaintiffs. The Defendants

do not dispute that BNHR families live in Southern New Mexico where wall construction will

take place, nor that the construction will occur within DHS’s El Paso Sector, which is

immediately adjacent to El Paso County. The Defendants do not dispute—nor could they—that

El Paso County and Southern New Mexico are an integrated economy and that construction on

the New Mexico-Mexico border would impact traffic, access to ports of entry, the environment,

and access to natural resources for El Paso County’s residents and BNHR’s members. The

Defendants also do not dispute that the emergency declaration and the government’s designation

of available military construction funds impact Fort Bliss, nor do they dispute the importance of

Fort Bliss to the El Paso County and border economy.

       A speedy ruling from this Court is therefore necessary to protect the Plaintiffs both from

the damage construction will cause and the ongoing injury caused by the imminent threat of

construction.

           b. This case should move forward quickly because of the gravity of the issues
              posed and the strong public interest in resolving them.

       This case raises significant issues about key powers of the legislative and executive

branches of government within the context of a significant national debate on immigration

policy. There are multiple lawsuits in different jurisdictions that advance different constitutional

and statutory bases for challenging the President’s actions, one of which is already on appeal.

Plaintiffs here argue that the President’s emergency declaration violates the National

Emergencies Act, and that if it does not, the National Emergencies Act violates the non-

delegation doctrine. And they further argue that the declaration itself harms them, even if the

Defendants have not yet used the declaration as a basis to reprogram funds or commence

construction. These arguments are unique to this case, yet they have national implications. At the



                                                 4
          Case 3:19-cv-00066-DB Document 102 Filed 07/17/19 Page 5 of 8



same time, other issues in this lawsuit overlap with those now on appeal in the Ninth Circuit.

Congress, the President, and the public need final resolution on the question of who has the

primary power to decide whether and how money will be spent on a border wall. Judicial

economy and public interest considerations therefore warrant an expeditious ruling in this case.

                                         CONCLUSION
       Briefing on the pending motions in this case will be complete by July 31, 2019. Counsel

for Defendants and Plaintiffs are unavailable from August 5-23, 2019. For the reasons explained

above, the Plaintiffs request that the Court hold oral argument on the earliest practicable date,

and that a ruling follow as soon thereafter as possible.

Dated: July 17, 2019                          Respectfully submitted,
                                              /s/ Kristy Parker
                                              Kristy Parker (Pro hac vice)
                                              Justin Florence (Pro hac vice)
                                              Erica Newland (Pro hac vice)
                                              THE PROTECT DEMOCRACY PROJECT, INC.
                                              2020 Pennsylvania Avenue., NW, #163
                                              Washington, DC 20006
                                              Telephone: (202) 579-4582
                                              Facsimile: (929) 777-8428
                                              kristy.parker@protectdemocracy.org
                                              justin.florence@protectdemocracy.org
                                              erica.newland@protectdemocracy.org

                                              Deana K. El-Mallawany (Pro hac vice)
                                              THE PROTECT DEMOCRACY PROJECT, INC.
                                              10 Ware Street
                                              Cambridge, MA 02138
                                              Telephone: (202) 579-4582
                                              Facsimile: (929) 777-8428
                                              deana.elmallawany@protectdemocracy.org

                                              Stephanie Llanes (Pro hac vice)
                                              THE PROTECT DEMOCRACY PROJECT, INC.
                                              222 Broadway, 19th Floor
                                              New York, NY 10038
                                              Telephone: (202) 579-4582
                                              Facsimile: (929) 777-8428
                                              stephanie.llanes@protectdemocracy.org


                                                 5
Case 3:19-cv-00066-DB Document 102 Filed 07/17/19 Page 6 of 8



                           Anton Metlitsky (Pro hac vice)
                           O’MELVENY & MYERS LLP
                           Seven Times Square
                           New York, NY 10036
                           (212) 326-2000
                           ametlitsky@omm.com

                           Ephraim McDowell (Pro hac vice)
                           O’MELVENY & MYERS LLP
                           1625 Eye Street NW
                           Washington, DC 20006
                           (202) 383-5300
                           emcdowell@omm.com

                           David Bookbinder (Pro hac vice)
                           NISKANEN CENTER
                           820 First Street, NE
                           Washington, DC 20002
                           Telephone: (301) 751-0611
                           dbookbinder@niskanencenter.org

                           Richard Mancino (Pro hac vice)
                           Shaimaa M. Hussein (Pro hac vice)
                           Matthew Dollan (Pro hac vice)
                           Samantha G. Prince (Pro hac vice)
                           WILLKIE FARR & GALLAGHER LLP
                           787 Seventh Avenue
                           New York, NY 10019
                           Telephone: (212) 728-8000
                           Facsimile: (212) 728-8111
                           RMancino@willkie.com
                           SHussein@willkie.com
                           MDollan willkie.com
                           SPrince@willkie.com

                           Stuart Gerson (Pro hac vice)
                           EPSTEIN BECKER GREEN
                           1227 25th Street, NW
                           Washington, DC 20037
                           Telephone: (202) 861-4180
                           Email: SGerson@ebglaw.com




                              6
Case 3:19-cv-00066-DB Document 102 Filed 07/17/19 Page 7 of 8



                           Laurence H. Tribe (Pro hac vice)
                           Carl M. Loeb University Professor and
                           Professor of Constitutional Law
                           HARVARD LAW SCHOOL*
                           1575 Massachusetts Avenue
                           Cambridge, MA 02138
                           Telephone: (617) 495-1767
                           Email: tribe@law.harvard.edu

                           *Affiliation noted for identification purposes only

                           John C. Padalino (Texas State Bar No. 24041638)
                           401 Congress Avenue, Suite 1540
                           Austin, Texas 78701
                           Telephone: (512) 596-2944
                           Facsimile: (512) 596-2944
                           john@padalinolaw.com

                           Counsel for Plaintiffs




                              7
         Case 3:19-cv-00066-DB Document 102 Filed 07/17/19 Page 8 of 8



                                CERTIFICATE OF SERVICE

       I hereby certify that on this same date, I electronically filed the foregoing document with

the U.S. District Court for the Western District of Texas by using the CM/ECF system, which

will send notifications of such filing to all CM/ECF counsel of record.

Dated: July 17, 2019                         /s/ Kristy Parker
                                             Kristy Parker (Pro hac vice)
                                             THE PROTECT DEMOCRACY PROJECT, INC.
                                             2020 Pennsylvania Avenue., NW, #163
                                             Washington, DC 20006
                                             Telephone: (202) 579-4582
                                             Facsimile: (929) 777-8428
                                             kristy.parker@protectdemocracy.org
